Citation Nr: 0015030	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-41 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
choroidoretinitis of the right eye.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to September 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an order of the United States Court of Appeal 
for Veterans Claims (Court), dated August 10, 1999, which 
vacated and remanded the Board's November 27, 1998, decision 
that denied the veteran's claim of entitlement to service 
connection for choroidoretinitis of the right eye.

In a February 1949 rating decision, the Little Rock RO denied 
the veteran's claim for service connection for 
choroidoretinitis of the right eye.  The veteran was notified 
of this determination the same month.  The veteran did not 
appeal.  As such, the February 1949 rating decision became 
final in accordance with applicable law.

In August 1991, the San Francisco RO received the veteran's 
request to reopen his claim for service connection for 
choroidoretinitis of the right eye, which the Los Angeles RO 
denied in a July 1994 rating decision, as new and material 
evidence had not been presented.  The veteran subsequently 
perfected his appeal as to this determination.


FINDINGS OF FACT

1.  Entitlement to service connection for choroidoretinitis 
of the right eye was last denied in a February 1949 rating 
decision; the veteran was properly notified of the decision, 
and no appeal was perfected therefrom.

2.  Evidence submitted since the February 1949 rating 
decision consists 
primarily of additional medical records, both VA and private.  
In effect, the state of the record has been so supplemented 
with evidence bearing directly and substantially upon the 
issue of entitlement to service connection.

3.  The veteran has submitted a claim that is plausible and 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1949 rating 
decision, which denied entitlement to service connection for 
choroidoretinitis of the right eye, is new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim of entitlement to service connection 
for choroidoretinitis of the right eye is reopened.  
38 U.S.C.A. § 5108 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for choroidoretinitis of the right eye is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  Board decisions are also final 
and may be reopened only upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II.  Factual Background

When the Little Rock RO considered the veteran's claim in 
February 1949, the pertinent evidence of record consisted of 
the veteran's service medical records, treatment records from 
the Army and Navy General Hospital (dated in December 1948), 
and a lay statement from an acquaintance of the veteran 
(dated in January 1949).

The veteran's service medical records are negative for any 
complaints or treatment pertaining to the veteran's right 
eye.  The veteran's separation examination (conducted in 
September 1945) is also negative for any reported complaints 
or clinically noted abnormalities pertaining to the veteran's 
right eye.  At that time, the veteran's uncorrected vision in 
his right eye was 20/25.

Treatment records from the Army and Navy General Hospital 
reflect the veteran's report that six months before, his 
right eye had become swollen, and his vision had blurred.  
The veteran denied having had a fever or pain, but he had 
noticed that he could not see well, especially when looking 
directly at an object.  The veteran also reported that two 
weeks prior, he had taken a physical and had been refused a 
job.  He had then been referred to the hospital for care and 
treatment.  Subsequent to physical examination the assessment 
was chronic choroidoretinitis, right eye, cause undetermined.  
The veteran had form vision in his right eye.

The lay statement indicates that the individual had been 
acquainted with the veteran since before he entered the 
service.  This individual stated that the veteran, since 
discharge, had almost completely lost his vision in one eye 
and that he could not pass a physical for manual labor.

Subsequent to the February 1949 rating decision, the Los 
Angeles RO received and considered additional statements from 
the veteran, several articles as to battles fought in World 
War II, correspondence from the Chief of the Ophthalmology 
Section at the Fresno VA Medical Center (dated in December 
1992), private medical records, including correspondence, 
dated in December 1994 and September 1993, respectively, 
various letters from the veteran written during the war, a 
lay statement, and the veteran's testimony at his RO hearing 
(conducted in January 1995).

The veteran's statements indicate that he injured his eye 
when a bazooka exploded in his face, burning the right side 
of his face.  He had not received any treatment at the time 
of injury or thereafter, as he did not know that he had lost 
his right eye.  Later statements by the veteran indicate that 
his post-service medical records, which describe an injury to 
his eye when a bridge exploded and collapsed beneath him, are 
incorrect as to the event itself.  The veteran reiterated 
that he had injured his eye when a bazooka fired too soon.

The veteran submitted several articles that recounted battles 
fought against the Germans in World War II.  The veteran was 
not mentioned in these articles, although one article 
contained numerous soldiers' recollections.

The December 1992 correspondence from the Chief of the 
Ophthalmology Section at the Fresno VA Medical Center 
reflects the veteran's reported history of having been 
involved in a traumatic episode in World War II, when a 
bridge exploded and collapsed beneath him.  The veteran 
stated that he had had reportable loss of vision in the right 
eye since that episode.  Subsequent to evaluation, the 
physician opined that it was not inconceivable that the 
veteran's macular and retinal lesions in each of the fundi, 
particularly the right, could have occurred secondary to 
trauma, as stated above by the veteran.

Correspondence from one of the veteran's private physicians 
(dated in September 1993) also reflects the veteran's reports 
that he injured his right eye in a battle at Mousson Hill, 
when a bridge blew up beneath him.  Subsequent to evaluation, 
the physician opined that the type of macular injury to the 
veteran's right eye certainly could be concussive in 
character, and the veteran's history supported his visual 
acuity loss from his injury in World War II.

A December 1994 evaluation of the veteran's sight (by J. S., 
M. D.) reflects the veteran's belief that the vision loss in 
his right eye was related to an injury sustained in 1944.  
The veteran wanted an opinion as to whether this trauma in 
service caused his vision loss.  Subsequent to evaluation, 
the assessment was diffuse retinal pigment epithelium 
atrophy, secondary to old trauma.

Various letters written by the veteran while he was in 
service indicate that the veteran had chills and a fever in 
November 1944.  Around January 1945, the veteran was 
transferred.  The veteran did not mention the reason for this 
transfer.

A lay statement (dated in September 1993) is from an 
individual who apparently fought in the same battle in which 
the veteran claims to have injured his right eye.  This 
individual indicated that he did not know the veteran 
personally, but from their phone conversation, he knew that 
the veteran had been in the cemetery during the battle and 
that the veteran had injured his right eye while loading a 
bazooka.

At his RO hearing, the veteran testified that he had never 
received treatment for any kind of eye injury prior to 
service.  (Transcript (T.) at 2).  He also testified that he 
had been injured when a bazooka had been fired.  Id.  His 
unit had constructed a bridge when the Germans made a big 
counterattack.  Id.  The veteran dug in but was blown out of 
his foxhole.  Id.  Two soldiers came up with a bazooka, but 
one was then killed.  Id.  The other soldier asked the 
veteran to load the bazooka, and before the veteran could 
stand back, the bazooka was fired, and the veteran sustained 
burns to his face, including his eyebrows.  Id.  When asked 
if he had burned or scarred his eye, the veteran stated that 
he had probably been hurt on the inside of his eye.  Id.  
When asked if he could see in his eye after the blast, the 
veteran responded that he had not been able to tell whether 
he could see or not out of his right eye, as he had not known 
that his right eye was gone until he went to the hospital in 
"Yancy," France.  Id.  He had stayed at the hospital for 
about two weeks, as he had chills and fever.  Id.  When asked 
if he had been treated for his eye while at the hospital, the 
veteran responded in the negative; he had not known that his 
eye was out, and he returned to his outfit.  Id.  During 
training, while firing rifles, the veteran realized that he 
could not see "the end of the sign from shooting the 
rifle."  Id.  He told his commanding officer that he could 
not see, and he was transferred to the 780th Ordinance, where 
he picked up "duds."  (T. at 2-3).  The veteran stated that 
after service he had tried to get a job as a demolition 
specialist, but after an examination, he had been told that 
he was blind in the right eye.  (T. at 3).  The veteran was 
not given the job.  Id.  The veteran then went to a private 
eye doctor who told him to go to the local VA hospital.  Id.  
The veteran then went to a VA hospital, where he was told 
that there was nothing wrong with his eye.  Id.  He did not 
receive treatment for his eye until approximately 1949.  (T. 
at 5).  The veteran testified that a secretary had messed up 
as to the story of his eye and had written that a bridge had 
blown up; he clarified that he had injured his eye when a 
bazooka fired, not when a bridge blew up.  (T. at 6-7).  When 
asked if he had had any post-service injuries to his right 
eye, the veteran responded in the negative.  (T. at 8).  The 
veteran also reiterated that his eyes had not been checked 
during his two-week period of hospitalization while in 
service.  Id.  The veteran reiterated that he had not been 
hired as a demolition specialist after service, although he 
had been given a job as a general laborer.  (T. at 9).  

III.  Analysis

When the Little Rock RO considered and denied the veteran's 
claim of service connection for choroidoretinitis of the 
right eye, it did so on the basis that there was no evidence 
of record showing that the veteran's choroidoretinitis of the 
right eye was incurred in or aggravated by his service.  
Subsequently, the veteran supplemented the record with just 
such evidence, i.e., the December 1992 correspondence from 
the Chief of the Ophthalmology Section at the Fresno VA 
Medical Center, the September 1993 correspondence from one of 
the veteran's private physicians, and the December 1994 
evaluation of the veteran's sight.  Given the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a previously denied claim, the Board finds 
this additional evidence to be new and material.  See Justus 
v. Principi, supra; see also 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Here, these two pieces of correspondence and the December 
1994 evaluation are new to the evidence of record, in that 
they were not before the Little Rock RO in February 1949.  
This additional evidence is also material, as it speaks to 
the possibility of a causal relationship between the 
veteran's macular abnormality and events in service, 
specifically the veteran's injury to his right eye when a 
bridge exploded beneath him.  In this respect, the Board 
points out that there was no such evidence of record as to a 
possible causal relationship in February 1949.  Currently, 
though, given this additional correspondence and the December 
1994 evaluation, the veteran has now submitted a claim that 
is plausible and capable of substantiation.  See Tirpak v. 
Derwinski, supra.  As such, this additional correspondence 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).

In light of this additional correspondence and the December 
1994 evaluation and the applicable law discussed above, the 
Board concludes that new and material evidence has been 
submitted and that the veteran's claim of entitlement to 
service connection for choroidoretinitis of the right eye is 
reopened.

In reaching this determination, the Board stresses that it 
found only the December 1992 correspondence, the September 
1993 correspondence, and the December 1994 evaluation to be 
new and material in this instance.  As to the veteran's 
statements, various articles, various letters written by the 
veteran while in service, the lay statement, and the 
veteran's testimony at his RO hearing, the Board finds that 
while new to the evidence of record, none of it is material.  
For evidence to be considered sufficient to reopen a prior 
denial, it must be both new and material.  Id.  Here, the 
veteran's various statements speak to in-service incurrence, 
and are, in effect, redundant.  Clearly, the veteran believed 
in 1949, as he does now, that his choroidoretinitis of the 
right eye was incurred in service.  Further, as to the 
question of in-service incurrence, the Board notes that for 
purposes of submitting a well grounded claim, a combat 
veteran's statements, as well as those of a noncombat 
veteran, standing alone, are generally sufficient to 
establish the service-incurrence element.  See Kessel v. 
West, 13 Vet. App. 9 (1999); see also 38 U.S.C.A. § 1154(b) 
(West 1991).  The various articles, letters, and lay 
statement submitted by the veteran also speak to in-service 
incurrence, which the Board stresses in this instance is not 
determinative of whether the veteran submitted a well 
grounded claim.  As for the veteran's testimony at his RO 
hearing, it, too, is not determinative of whether the veteran 
submitted a well grounded claim.

To reiterate, the Board found new and material evidence 
sufficient to reopen the veteran's claim for service 
connection in the December 1992 and September 1993 
correspondence and in the December 1994 evaluation, as all 
three speak to (or at least suggest) a causal relationship 
between the veteran's macular abnormality of the right eye 
and his service.  Given this evidence of a possible causal 
relationship, the Board determined that the veteran had 
submitted a well grounded claim, as it is plausible and 
capable of substantiation.  See Tirpak v. Derwinski, supra.



ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of service connection for choroidoretinitis 
of the right eye, the claim is reopened.

The claim for service connection for choroidoretinitis of the 
right eye is well grounded.


REMAND

With respect to the veteran's claim for service connection 
for choroidoretinitis of the right eye, upon review of the 
veteran's medical history, as outlined above and contained in 
the claims file, the Board finds the medical evidence 
accompanying the veteran's claim to be inadequate at this 
time for the Board to make a determination on the merits of 
the issue of entitlement to service connection.  

Here, the record shows that the veteran has been diagnosed 
with chronic choroidoretinitis of the right eye.  In December 
1948, it was noted that the cause was undetermined.  
Currently, the December 1992 and September 1993 
correspondence and the December 1994 evaluation generally 
discuss the veteran's macular and retinal lesions of each 
fundi, his visual acuity loss, and his diffuse retinal 
pigment epithelium, respectively, but they do not 
specifically diagnose or reference chronic choroidoretinitis 
of the right eye.  In this respect, the Board finds the 
record to be unclear as to the relationship, if any, between 
the pathologies as manifested and the veteran's 
choroidoretinitis of the right eye.

Further, the opinion expressed in the December 1992 
correspondence from the Chief of the Ophthalmology Section at 
the Fresno VA Medical Center indicates that the veteran has 
macular and retinal lesions in both eyes, not just the right.  
Given that the veteran has historically sought service 
connection for only the right eye, the Board finds the record 
to be unclear as to the etiology of the veteran's macular and 
retinal lesions of each fundi.  

Also, the medical opinions expressed in the December 1992 and 
September 1993 correspondence speak to a possible causal 
relationship between the veteran's right eye disability and 
his purportedly being injured when a bridge exploded beneath 
him.  Neither addresses any causal relationship between the 
veteran's right eye disability and the flash burns the 
veteran purportedly sustained when a bazooka fired in his 
face.  In this respect, the Board stresses, as to the in-
service incident, that the veteran has been quite adamant 
that he injured his right eye when a bazooka fired in his 
face.  He has denied that he was injured when a bridge 
exploded beneath him and has stated that some secretary made 
a mistake when taking down his history as to events.

Therefore, in light of the above and pursuant to VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim when he has submitted a well grounded claim, the 
issue of entitlement to service connection for 
choroidoretinitis of the right eye will not be decided 
pending a REMAND for the following actions:

1.  A VA ophthalmologic examination 
should be scheduled and conducted, in 
order to determine the nature and 
severity of the veteran's right eye 
disorder, including the veteran's macular 
and retinal lesions of each fundi, his 
visual acuity loss, and his diffuse 
retinal pigment epithelium.  All 
suggested studies should be performed, 
and all findings should be recorded in 
detail.

The examiner should comment as to whether 
the veteran's right eye disorder 
(choroidoretinitis) is at least as likely 
as not causally related to some trauma 
sustained by the veteran while in 
service, specifically flash burns on the 
face from a bazooka being fired.  The 
examiner should provide the rationale for 
any conclusions reached.  If the examiner 
cannot provide an opinion as to 
causation, without resort to speculation, 
he or she should so state.

2.  The claims files (particularly the 
December 1948 medical records from the 
Army and Navy General Hospital, the 
December 1992 and September 1993 
correspondence, and the December 1994 
evaluation) and a separate copy of this 
remand must be made available to and be 
reviewed by the examiner in conjunction 
with the attendant examination.

3.  The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

4.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

5.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for 
choroidoretinitis of the right eye, in 
light of the examination report and any 
conclusions expressed therein.

If the veteran's claim remains in a 
denied status, he and his representative 
(Mark R. Lippman, Esq.) should be 
provided with a supplemental statement of 
the case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



